DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1 and 4-12 are allowed. 
Applicant’s amendments are sufficient to overcome the specification objection of the title. This objection is respectfully withdrawn.  
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding 35 U.S.C. § 101: 
Applicant’s remarks include compelling arguments for a finding that the claimed invention requires significantly more than an abstract idea (see Remarks, 05/03/2022, Pages 1-3). 
Regarding the prior art: 
Amended Independent Claim 1 recites: “1. (Currently Amended) An information processing device comprising: 
a behavior recognition device configured to recognize a behavior; 
a prediction unit configured to predict a future behavior using a recognition result of the recognized behavior recognition device; 
an added value generation unit configured to generate an added value related to the predicted future behavior; and 
a presentation unit configured to present a video of the generated added value, 
wherein the added value generation unit is further configured to modify the video in a control section of the video, the control section starting at a start point of a future behavior and ending at an end point of the future behavior, 
wherein the added value generation unit is further configured to modify the video in the control section by delaying the video starting from the start point and ending at an intermediate point between the start point and the end point, and fast-forwarding the video starting from the intermediate point and ending at the end point, and 
wherein the behavior recognition device, the prediction unit, the added value -3-Patent Application No. 17/253,901Reply to Non-Final Office Action of February 3, 2022 generation unit, and the presentation unit are each implemented via at least one processor.”

Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 05/03/2022, pages 1-3).  Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2008/0096667 to Konuma. However, Konuma in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1 and 4-12 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715